UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2126


In Re:   LEROY J. KELLY,

                Petitioner.




    On Petition for Writ of Mandamus.       (3:97-cr-00333-RLV-1)


Submitted:   April 20, 2011                     Decided:   May 6, 2011


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leroy J. Kelly, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leroy     J.    Kelly       petitions    for       a    writ    of     mandamus

seeking an order to compel the district court to issue an order

granting the mandamus petition Kelly filed in the district court

to enjoin the Federal Bureau of Prisons (“BOP”) from withholding

further earnings for the payment of restitution and to reimburse

earnings       already       withheld.        We   conclude           that    Kelly    is   not

entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                    Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509, 516-17 (4th Cir. 2003).                   Further, mandamus relief may be

obtained   only        when    the   petitioner        has    a   clear       right    to   the

relief sought and there is no other available remedy.                                   In re

Braxton, 258 F.3d 250, 261 (4th Cir. 2001).

               Here, the district court issued an order in January

2011    granting       in     part   and    denying    in    part       the    relief   Kelly

sought in his district court mandamus petition.                               To the extent

that the mandamus petition filed in this court seeks an order

compelling the district court to act on the mandamus petition

filed there, we deny the mandamus as moot.                            To the extent that

the district court did not grant the relief Kelly sought in that

court    and    in     the     subject      mandamus    petition,            relief    is   not

available by way of a mandamus petition in this court because

                                               2
Kelly had another available remedy; namely, to appeal from the

denial of relief in the district court.            Accordingly, although

we   grant   leave   to   proceed   in   forma   pauperis,   we   deny   the

petition for writ of mandamus.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         PETITION DENIED




                                     3